DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-15, 17, 19-20 allowed (amend claims below, amended on the claims of 10/29/2020).  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Gallus on 4/9/2021.  These amendments are made on the claims of 10/29/2020. 

4.	The claims in the application have been amended as follows: 

1.	(Currently Amended) An apparatus, comprising:
	a memory device;
a delay component comprising a first-in, first out (FIFO) buffer; and
a command component comprising logic circuitry and coupled to the delay component, wherein the command component is configured to:
enter a received command associated with accessing a physical address in the memory device into an execution queue and mark the command as active;

clear the active command from the execution queue in response to receiving a message from the memory device
wherein the delay component is configured to[[:]] delay messages associated with write commands from the memory device for a particular period of time before sending the messages and
wherein the particular period of time of delay is longer in response to the command being a write command than a period of time between execution of a read command and receipt, by the command component, of the message indicating the read command has been executed.

7.	(Currently Amended) A method, comprising:
	receiving a command associated with a physical address of a memory device;
	tracking the command and its associated physical address and whether the command has been executed using an execution queue;
receiving a message from the memory device indicating that the command has been executed, wherein the message includes a command identification (ID) used to identify the command in the execution queue; and
delaying, by a processing device, upon receipt of the message, a particular period of time before clearing the command from the execution queue, wherein the particular period of time is longer for an executed write command than an executed read command.

17.	(Currently Amended) A system, comprising:
	a memory device; and
	a processing device coupled to the memory device to perform operations comprising:
receiving commands associated with a physical address in the memory device;
tracking which of the received commands are:
pending commands, wherein a pending command indicates that a previously received command is associated with a same physical address as the pending command; or

wherein each of the pending commands and each of the active commands are associated with a command identification (ID) that identifies the respective command in a command component;
		receiving a response sent from the memory device with one of the command IDs corresponding to an active command that has been executed; and
		in response to receiving the response from the memory device, clearing the active command associated with the command ID from the command component; and
a delay component, executed by a controller, to perform operations to receive the response from the memory device and to delay sending the response to the command component for a particular period of time, 
wherein a period of time between the memory device sending the response and the command component clearing the active command is greater in response to the active command being a write command than a read command.

18.	(Canceled) 


REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Palmer discloses An apparatus (e.g., apparatus memory system, para 0016 Fig. 1), comprising:
a memory device (e.g., a memory device 110, para 0016 Fig. 1); and
a command component comprising logic circuitry (e.g., command memory 114, para 0020 Fig. 1), wherein the command component is configured to:

send the active command to the memory device to be executed (e.g., commands in the active command queue 120 can be executed, para 0020).

For claim 1, the prior art does not disclose the following limitations when combined with the other recited limitations:
a delay component comprising a first-in, first out (FIFO) buffer; and
coupled to the delay component, wherein the command component is configured to:
clear the active command from the execution queue in response to receiving a message from the memory device indicating the active command has been executed;
wherein the delay component is configured to delay messages associated with write commands from the memory device for a particular period of time before sending the messages to the command component, and 
wherein the particular period of time of delay is longer in response to the command being a write command than a period of time between execution of a read command and receipt, by the command component, of the message indicating the read command has been executed.

Claims 2-6 are allowed based on dependency from claim 1.

Claim 7.     Palmer discloses A method (e.g., apparatus memory system, para 0016 Fig. 1), comprising:
receiving a command associated with of a memory device  (e.g., The logical addresses of the incoming commands (e.g., 112).. in the active command queue (e.g., 120), para 0020); 
tracking the command and its associated and whether the command has been executed using an execution queue (e.g., command memory 114 can be used to store commands in queues (e.g., buffers). command memory includes a pending command queue 118 and an active command 

For claim 7, the prior art does not disclose the following limitations when combined with the other recited limitations:
receiving a message from the memory device indicating that the command has been executed, wherein the message includes a command identification (ID) used to identify the command in the execution queue; and
delaying, by a processing device, upon receipt of the message, a particular period of time before clearing the command from the execution queue, wherein the particular period of time is longer for an executed write command than an executed read command.

Claims 8-15 are allowed based on dependency from claim 7.

Claim 17.    Palmer discloses A system (e.g., apparatus memory system, para 0016 Fig. 1), comprising: 
a memory device (e.g., a memory device 110, para 0016 Fig. 1); and
a processing device coupled to the memory device to perform operations comprising: 
receiving commands associated with a physical address in the memory device (e.g., The logical addresses of the incoming commands (e.g., 112) can be checked for overlap with the logical addresses of write commands in the active command queue (e.g., 120), para 0020); 
tracking which of the received commands are (e.g., command memory 114, para 0020 Fig. 1):
pending commands, wherein a pending command indicates that a previously received command is associated with a same as the pending command (e.g., if overlap of an incoming command 112 with a command in the active command queue 120 is detected, then the incoming command 112 is placed in the pending command queue 118, para 0020 Fig. 1); or


For claim 17, the prior art does not disclose the following limitations when combined with the other recited limitations:
wherein each of the pending commands and each of the active commands are associated with a command identification (ID) that identifies the respective command in a command component;
		receiving a response sent from the memory device with one of the command IDs corresponding to an active command that has been executed; and
		in response to receiving the response from the memory device, clearing the active command associated with the command ID from the command component; and
a delay component, executed by a controller, to perform operations to receive the response from the memory device and to delay sending the response to the command component for a particular period of time, 
wherein a period of time between the memory device sending the response and the command component clearing the active command is greater in response to the active command being a write command than a read command.

Claims 19-20 are allowed based on dependency from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135